DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on March 2, 2022 have been fully considered but they are not persuasive. Regarding the rejection of claims 1, 5-8, 10, 11, 13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pat. No. 5,445,608) in view of Greatbatch (U.S. Pat. No. 6,988,001), Applicant describes the limitations of independent claim 1 and certain teaching and differences between Chen and Greatbatch (see pp. 6-8 of the Remarks). Applicant further argues replacing the light diffusing semitransparent housing of Chen with the ring/hermetically  sealed housing of Greatbatch would result in operative device because Greatbatch’s ring is neither light diffusing or semitransparent. Thus, the proposed modification would render the device of Chen in operative. 
In response to the applicant’s argument, the Office Action (OA) does not explicitly or implicitly expresses replacing the light-diffusing semitransparent housing of Chen with the housing of Greatbatch, which is neither light diffusing nor semitransparent as argued. Rather, the OA describes that Chen teaches an electrically insulating, light-diffusing semitransparent housing enclosing one or more light emitters/LEDs to protect the LEDs from body fluids but, he does not specifically teach the housing is hermetically sealed. The OA further describes that Greatbatch discloses a catheter device comprising a hermetically sealed housing adapted to protect optical and electrical components of the catheter from a patient’s body fluids. Thus, the OA merely indicates that it would have been obvious to one of ordinary skill in the art, at the time the applicant’s invention was filed, to modify Chen in view of Greatbatch to use a hermetically sealed housing in order to protect optical and electrical components of the implantable probe of Chen from leakage of the patient’s body fluids. 
Applicant’s arguments, see pp. 8-10 of the Remarks, with respect to the rejections of claims 2, 10, 12, and 15 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 11, 13, 16 and 20 are again rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., U.S. Patent No. 5,445,608 hereinafter (hereinafter ‘Chen”), in view of Greatbatch et al., U.S. Patent No. 6,988,001 (hereinafter “Greatbatch).
Regarding claims 1 and 20, Chen discloses a phototherapy system including an implantable probe and methods of use, the probe comprising: 
a lead body/catheter 44 comprising a distal end, a distal portion, and a proximal portion (see Figs. 3A and 7A -7B);
an optical assembly 40 attached to the distal end of the lead body 44, the optical assembly comprising one or more light emitters 54, 120, 166, 344   (see col. 4, lines 3-7 and Figs. 3A, 7A-7D, 10A-11B and 21A);
a housing 74,152, 164 disposed around the one or more light emitters, the housing comprising a cover disposed over the one or more emitters (see Figs. 3A, 7B, 10A-11B); and 
plurality of feedthrough pins/power leads 70 extending out of the housing, wherein the each of the leads is electrically coupled to the at least one light emitter (see Figs. 10A, 11A). In at least one embodiment, the Chen further teaches light emitters comprising conductive foils 76a, 76b, configured to couple the light emitters to the power leads (see Fig.3C and col. 11, lines 13-18).
            Although Chen teaches that the “ light bar 72 is encapsulated in an electrically insulating, light diffusing semitransparent polymer 74 that protects the LEDs [emitters] from body fluids,” (see col. 11 lines 46-49), he does not teach that the housing for the light emitters is hermetically sealed. However, the use of hermetically sealed/airtight housing for medical devices comprising optical and/or electrical elements is well known in the art. Greatbatch discloses an alternative medical catheter for insertion into a patient’s body, comprising a hermetically sealed housing adapted to protect optical and electrical components from the patient’s body fluids. Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Chen in view of Greatbatch to use a hermetically sealed housing in order to protect optical and electrical components of the implantable probe from leakage of the patient’s body fluids. 
Regarding claim 5, in the embodiment shown in Fig. 11A, the light emitter comprises a flange/ spine 168 disposed around the light emitters 166 to provide structural or positional support for the light emitting elements 166 within the housing.
Regarding claims 6  and 7, the probe further comprises a coupling 192 extending proximally from the housing, the coupling comprising a proximally tapered flange configured to be inserted into the distal end of the lead body/catheter 176 to couple the optical assembly to the catheter (see Figs. 13A -13B and col. 20 lines 46-51).
Regarding claim 8, as shown in Fig. 13A, the lead body/catheter 176 defines lumens 180, 182 configured to receive at least a portion of the coupling to facilitate attachment of the coupling to the catheter.
Regarding claim 11, the probe further comprises a plurality of terminal disposed along the proximal portion of the catheter, the terminal configured to be coupled to a circuit configured for monitoring and adjusting the voltage-current characteristics of the light emitters, wherein each of the feedthrough pins is electrically coupled to a different one of the terminals as claimed (see Fig. 20 and col. 17 lines 1-5).
Regarding claim 13, the lead body/catheter 44, 176 defines a plurality of lumens 180, 182, extending along the catheter, wherein the electrical conductors 70 extend along at least one of the lumens (see Figs. 3A, 7A-7B, 10A, 11A and 13A).
Regarding claim 16, the phototherapy system further comprises a control/drive module 56 having a housing (see Figs. 2A-2B and col. 9 lines 18-34), the control module comprising a housing and electronic subassembly disposed in the housing and configured to provide electrical signals to the light emitters as claimed (see Fig. 20 col. 17 lines 1-5).
Allowable Subject Matter
Claims 2-4, 9, 10, 12, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
June 12, 2022